Affirmed as Modified and Opinion Filed May 1, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00927-CV

                      JASON MICHAEL SPENCER, Appellant
                                                   V.
  DEXTRAL CAPITAL, LP, AND DEXTRAL CAPITAL MANAGEMENT
                     FUND, LP, Appellees

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 11-15530

                               MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Stoddart
                                  Opinion by Justice Stoddart

       Following a bench trial, the trial court rendered judgment in favor of appellees against

Jason M. Spencer for actual and punitive damages. The judgment also awarded $85,000.00 in

attorney’s fees to Dextral Capital. In two issues, Spencer argues the trial court erred by awarding

attorney’s fees to Dextral Capital because it did not prevail on a breach of contract claim and

there was legally and factually insufficient evidence to support the amount of the fees. Appellees

do not oppose the relief requested by appellant.

       Accordingly, we modify the trial court’s judgment to delete the award of attorney’s fees

in the amount of $85,000.00 to Dextral Capital. See TEX. R. APP. P. 43.2; McNutt v. Garick Fire

Prot., Inc., 225 S.W.3d 657, 657–58 (Tex. App.—El Paso 2006, no pet.) (reversal is proper

where appellee confesses error); Ervin v. Wichita County Family Court Services, 533 S.W.2d
947, 951 (Tex. Civ. App.—Fort Worth 1976, no writ). As modified, the trial court’s judgment is

affirmed.




                                                   / Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE

130927F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

JASON MICHAEL SPENCER, Appellant                    On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00927-CV         V.                       Trial Court Cause No. 11-15530.
                                                    Opinion delivered by Justice Stoddart.
DEXTRAL CAPITAL, LP, AND                            Justices Lang-Miers and Brown
DEXTRAL CAPITAL MANAGEMENT                          participating.
FUND, LP, Appellees

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       the third full paragraph on the second page of the final judgment ordering that
       Dextral Capital recover from Jason Michael Spencer the sum of $85,000.00 as
       reasonable and necessary attorneys’ fees together with post-judgment interest
       thereon is deleted.

It is ORDERED that, as modified, the judgment of the trial court is AFFIRMED.

       It is ORDERED that appellant JASON MICHAEL SPENCER recover his costs of this
appeal from appellees DEXTRAL CAPITAL, LP, AND DEXTRAL CAPITAL
MANAGEMENT FUND, LP.


Judgment entered this 1st day of May, 2015.




                                              –3–